DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowability / Allowable Subject Matter
1. 	Claims 1-18 are allowed. 

2.	The following is an examiner's statement of reasons for allowance:
 
3. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
the electrical capacitance tomography sensor is barrel in shape, which sequentially comprises, from inside to outside, array-distributed electrodes, an electrode insulating sleeve, a flange outer tube, an insulating tube and a signal transmission line.

4.	Claims 2-18 are allowed due to the fact that they further limit and depend on claim 1.

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	XIE (Pub. No.: US 2013/0144548) teaches “A tomography system for determining properties of flowing multiphase fluid, comprising a duct having a duct wall and interior space within the duct wall for carrying a flow of the multiphase fluid and a plurality of sensors, which are electrodes or coils, at positions distributed around the duct wall on a planar cross section through the duct, wherein the sensors (electrodes or coils) are used for making a plurality of measurements of electrical or magnetic properties through the duct wall and the multiphase fluid; and a processor is used to receive measurement data from the sensors and to compute from the measured properties to derive quantitative values of at least one property selected from permittivity, conductivity, magnetic permeability and complex-conductivity of the multiphase fluid independent of effects external to the fluid flow, such as effects of the duct walls and the geometry of the positioning of the sensors (electrodes or coils)” (Abstract).
b)	Fan (Pub. No.: US 2010/0097374) teaches “Dynamic three-dimensional image electrical capacitance tomography sensor system is disclosed. The technique generates, from the measured capacitance, a whole volume image of the region enclosed by the a geometrically three-dimensional capacitance sensor. A real time, three-dimensional imaging of a moving object or a real time volume imaging (i.e., four-dimensional (4D)) allows for a total interrogation scheme of the whole volume within the domain of an arbitrary shape of geometry to be implemented. The system comprises a 3D capacitance sensor, data acquisition electronics and the image reconstruction algorithm which enables the volume-image reconstruction. The electrode shape of the capacitance sensor can be rectangular, triangular, trapezium, or any shape to enclose a 3D section of the measuring domain and to distribute the electrical field intensity in three directions with equal sensitivity strength” (Abstract).
c)	BOWLER (Pub. No.: US 2012/0013354) teaches “A concentric coplanar capacitive sensor includes a charged central disc forming a first electrode, an outer annular ring coplanar with and outer to the charged central disc, the outer annular ring forming a second electrode, and a gap between the charged central disc and the outer annular ring. The first electrode and the second electrode may be attached to an insulative film. A method provides for determining transcapacitance between the first electrode and the second electrode and using the transcapacitance in a model that accounts for a dielectric test piece to determine inversely the properties of the dielectric test piece” (Abstract).
d)	Yang (Pub. No.: US 2006/0176062) teaches “Security scanning devices based on electrical tomography, including tomography systems based on the measurement of capacitance (ECT) and electromagnetic tomography (EMT), in combination with knowledge-based image analysis and understanding. Each device includes a sensing head or transducer, sensing electronics, image reconstruction and image analysis microprocessor, a display unit and accompanying software for identifying dangerous materials and items” (Abstract).

6.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867